 



Exhibit 10.11
(BENFIELD LOGO) [w11543w1154301.gif]
Philadelphia Insurance Company

Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
Hereinafter referred to as the “Company”
Reinstatement Premium Protection Reinsurance Contract
Effective: June 1, 2005
Reinsurance Confirmation
Business Cover
By this Contract the Reinsurer agrees to indemnify the Company for 100% of any
reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences commencing during the term of this Contract under the
provisions of the Company’s Excess Catastrophe Reinsurance Contract effective
June 1, 2005 (hereinafter referred to as the “Underlying Contract” and described
in Schedule A attached to and forming part of this Contract), subject to the
terms and conditions set forth herein. However, the liability of the Reinsurer
shall not exceed $8,185,000 during the term of this Contract.
Commencement & Termination
Effective June 1, 2005, with respect to losses arising out of loss occurrences
commencing on or after that date, through May 31, 2006 both days inclusive.
Extended expiration in the event a loss occurrence is in progress at termination
or expiration.
The Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract by giving written notice to the Subscribing Reinsurer in the event any
of the following circumstances occur as clarified by public announcement for
subparagraphs 1 through 7 below and upon discovery for subparagraph 8 below:

  1.   The Subscribing Reinsurer’s policyholders’ surplus after the date lines
are bound for this Contract has been reduced by more than 20.0% of the amount of
surplus 12 months prior to that date; or     2.   The Subscribing Reinsurer’s
policyholders’ surplus at any time between the date lines are bound and the date
of termination of this Contract has been reduced by more than 20.0% of the
amount of surplus at the date of the Subscribing Reinsurer’s most recent
financial statement filed with regulatory authorities and available to the
public as of the date lines are bound for this Contract; or     3.   The
Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded below
A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s rating has been
assigned or downgraded below BBB+ at any time between the date lines are bound
and the date of termination of this Contract; or     4.   The Subscribing
Reinsurer has become merged with, acquired by or controlled by any other
company, corporation or individual(s) not controlling the Subscribing
Reinsurer’s operations previously; or

Page 1



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]

  5.   A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or     6.   The Subscribing
Reinsurer has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary) or proceedings have been
instituted against the Subscribing Reinsurer for the appointment of a receiver,
liquidator, rehabilitator, conservator or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations; or     7.   The Subscribing Reinsurer has reinsured its entire
liability under this Contract without the Company’s prior written consent; or  
  8.   The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business.

The Reinsurer shall have no liability hereunder with respect to losses arising
out of loss occurrences commencing after the effective date of termination.
Concurrency of Conditions
It is agreed that this Contract will follow the terms, conditions, exclusions,
definitions, warranties and settlements of the Company under the Underlying
Contract, which are not inconsistent with the provisions of this Contract.
The Company shall advise the Reinsurer of any material changes in the Underlying
Contract which may affect the liability of the Reinsurer under this Contract.
Premium
As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer the following:
Layer 1: $540,000
Layer 2: $412,500
Layer 3: $205,000
Layer 4: $142,500
The sum of the above amounts shall be payable in four equal installments of
$325,000 on June 1, 2005, September 1, 2005, December 1, 2005 and March 1, 2006.
Loss Notices and Settlements
Whenever reinstatement premium settlements made by the Company under the
Underlying Contract appear likely to result in a claim hereunder, the Company
shall notify the Reinsurer. The Reinsurer shall be advised of all subsequent
developments relating to such claims which, in the opinion of the Company, may
materially affect the position of the Reinsurer.
All reinstatement premium settlements made by the Company under the Underlying
Contract, provided they are within the terms of the Underlying Contract and
within the terms of this Contract, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable upon receipt of
reasonable evidence of the amount paid (or scheduled to be paid) by the Company.

Page 2



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]
Late Payments
See attached. Interest penalty based on 6-month United States Treasury Bill
Rate. Interest penalty of less than $100 shall be waived.
Brokerage
10% of gross reinsurance premium.
Other Provisions
Offset (BRMA 36D)
Access to Records (BRMA 1D)
Net Retained Lines (BRMA 32E)
Errors and Omissions (BRMA 14F)
Currency (BRMA 12A)
Taxes (BRMA 50C)
Federal Excise Tax
Reserves
Insolvency
Arbitration
Service of Suit
Agency Agreement
Governing Law (State of Pennsylvania)
Confidentiality
Severability
Intermediary (BRMA 23A)

Page 3



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]
Late Payments

A.   The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

B.   In the event any premium, loss or other payment due either party is not
received by the intermediary named herein (hereinafter referred to as the
“Intermediary”) by the payment due date, the party to whom payment is due may,
by notifying the Intermediary in writing, require the debtor party to pay, and
the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:

  1.   The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser, times     2.   1/365ths of the
six-month United States Treasury Bill Rate as quoted in The Wall Street Journal
on the first business day of the month for which the calculation is made; times
    3.   The amount past due, including accrued interest.

    It is agreed that interest shall accumulate until payment of the original
amount due plus interest penalties have been received by the Intermediary.   C.
  The establishment of the due date shall, for purposes of this Article, be
determined as follows:

  1.   As respects the payment of routine deposits and premiums due the
Reinsurer, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.     2.   Any claim or
loss payment due the Company hereunder shall be deemed due 10 business days
after the proof of loss or demand for payment is transmitted to the Reinsurer.
If such loss or claim payment is not received within the 10 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer.     3.   As respects any payment, adjustment or return due either
party not otherwise provided for in subparagraphs 1 and 2 of paragraph C above,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 10 business days following transmittal of
written notification that the provisions of this Article have been invoked.

    For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.   D.   Nothing herein shall be
construed as limiting or prohibiting a Subscribing Reinsurer from contesting the
validity of any claim, or from participating in the defense of any claim or
suit, or prohibiting either party from contesting the validity of any payment or
from initiating any arbitration or other proceeding in accordance with the
provisions of this Contract. If the debtor party prevails in an arbitration or
other proceeding, then any interest penalties due hereunder on the amount in
dispute shall be null and void. If the debtor party loses in such proceeding,
then the interest penalty on the amount determined to be due hereunder shall be
calculated in accordance with the provisions set forth above unless otherwise
determined by such proceedings. If a debtor party advances payment of any amount
it is contesting, and proves to be correct in its contestation, either in whole
or in part, the other party shall reimburse the debtor party for any such excess
payment made plus interest on the excess amount calculated in accordance with
this Article.

Page 4



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]

E.   Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Reserves

A.   The Reinsurer agrees to fund, within 30 days of the Company’s request, its
share of the Company’s ceded United States outstanding loss and loss adjustment
expense reserves (including incurred but not reported loss reserves for known
loss occurrences established by the Company) by:

  1.   Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or     2.   Escrow accounts for the benefit of the
Company; and/or     3.   Cash advances;

    if the Reinsurer is unauthorized in any state of the United States of
America or the District of Columbia having jurisdiction over the Company and if,
without such funding a penalty would accrue to the Company on any financial
statement, including but not limited to quarterly filings, it is required to
file with the insurance regulatory authorities involved.   B.   The Reinsurer
agrees to fund, within 30 days of the Company’s request, 115% of its share of
the Company’s Canadian ceded outstanding loss and loss adjustment expense
reserves (including incurred but not reported loss reserves for known loss
occurrences established by the Company) by:

  1.   Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a Canadian bank or banks meeting the NAIC Securities Valuation
Office credit standards for issuers of letters of credit and acceptable to said
insurance regulatory authorities, for no more than 15/115ths of the total
funding required; and/or     2.   Cash advances for the remaining balance of the
funding required;

    if the Reinsurer is unauthorized in any province or jurisdiction of Canada
having jurisdiction over the Company and if, with such funding, a penalty would
accrue to the Company on any financial statement, including but not limited to
quarterly filings, it is required to file with the insurance regulatory
authorities involved.   C.   The Reinsurer, at its sole option, may fund in
other than cash if its method of funding is acceptable to the Company and to the
insurance regulatory authorities involved.       For the purpose of this
Contract, the Lloyd’s U.S. Credit for Reinsurance Trust Fund shall be considered
an acceptable funding instrument.   D.   With regard to funding in whole or in
part by letters of credit, it is agreed that each letter of credit will be in a
form acceptable to insurance regulatory authorities involved, will be issued for
a term of at least one year and will include an “evergreen clause,” which
automatically extends the term for at least one additional year at each
expiration date unless written notice of non-renewal is given to the Company not
less than 30 days prior to said expiration date. The Company and the Reinsurer
further agree, notwithstanding anything to the contrary in this Contract, that
said letters of credit may be drawn upon by the Company or its successors in
interest at any time, without diminution because of the insolvency of the
Company or the Reinsurer, but only for one or more of the following purposes:

Page 5



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]



  1.   To reimburse itself for the Reinsurer’s share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;     2.   To reimburse itself for the Reinsurer’s
share of any other amounts claimed to be due hereunder, unless paid in cash by
the Reinsurer;     3.   To fund a cash account in an amount equal to the
Reinsurer’s portion of the unearned deposit premium and/or the Reinsurer’s share
of ceded outstanding loss and loss adjustment expense reserves (including
incurred but not reported loss reserves for known loss occurrences established
by the Company) funded by means of a letter of credit which is under non-renewal
notice, if said letter of credit has not been renewed or replaced by the
Reinsurer 10 days prior to its expiration date;     4.   To refund to the
Reinsurer any sum in excess of the actual amount required to fund the
Reinsurer’s portion of the unearned deposit premium and/or the Reinsurer’s share
of the Company’s ceded outstanding loss and loss adjustment expense reserves
(including incurred but not reported loss reserves for known loss occurrences
established by the Company), if so requested by the Reinsurer; and     5.   To
reimburse itself for the Reinsurer’s portion of the unearned deposit premium
paid to the Reinsurer.

    It is understood and agreed that with respect to subparagraphs 3, 4 and 5 of
this paragraph, the provisions pertaining to reimbursement for unearned deposit
premium apply only in the circumstance of a rating-related obligation of the
Reinsurer to fund the unearned portion of the deposit premium; the remaining
provisions of subparagraphs 3, 4 and 5 of this paragraph, as well as the
provisions of subparagraphs 1 and 2 of this paragraph, apply in any and all
circumstances the Reinsurer is required to provide funding under paragraph A of
this Article.       In the event the amount drawn by the Company on any letter
of credit is in excess of the actual amount required for D(1), D(2) or D(4), or
in the case of D(3), the actual amount determined to be due, the Company shall
promptly return to the Reinsurer the excess amount so drawn.

Insolvency

A.   In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

B.   Where two or more reinsurers are involved in the same claim and a majority
in interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

Page 6



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]



C.   It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Arbitration

A.   As a condition precedent to any right of action hereunder, any dispute or
difference between the Company and any Reinsurer relating to the interpretation
or performance of this Contract, including its formation or validity, or any
transaction under this Contract, whether arising before or after termination,
shall be submitted to arbitration.

B.   If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
provided that communication shall be made by the Company to each of the
reinsurers constituting the one party, and provided, however, that nothing
therein shall impair the rights of such reinsurers to assert several, rather
than joint, defenses or claims, nor be construed as changing the liability of
the Reinsurer under the terms of this Contract from several to joint.

C.   Upon written request of any party, each party shall choose an arbitrator
and the two chosen shall select a third arbitrator. If either party refuses or
neglects to appoint an arbitrator within 30 days after receipt of the written
request for arbitration, the requesting party may appoint a second arbitrator.
If the two arbitrators fail to agree on the selection of a third arbitrator
within 30 days of their appointment, the Company shall petition the American
Arbitration Association to appoint the third arbitrator. If the American
Arbitration Association fails to appoint the third arbitrator within 30 days
after it has been requested to do so, either party may request a justice of a
court of general jurisdiction of the state in which the arbitration is to be
held to appoint the third arbitrator. All arbitrators shall be active or retired
officers of insurance or reinsurance companies, or Lloyd’s London Underwriters,
and disinterested in the outcome of the arbitration. Each party shall submit its
case to the arbitrators within 30 days of the appointment of the third
arbitrator.

D.   The parties hereby waive all objections to the method of selection of the
arbitrators, it being the intention of both sides that all the arbitrators be
chosen from those submitted by the parties.

E.   The arbitrators shall have the power to determine all procedural rules for
the holding of the arbitration including but not limited to inspection of
documents, examination of witnesses and any other matter relating to the conduct
of the arbitration. The arbitrators shall interpret this Contract as an
honorable engagement and not as merely a legal obligation; they are relieved of
all judicial formalities and may abstain from following the strict rules of law.
The arbitrators may award interest and costs. Each party shall bear the expense
of its own arbitrator and shall share equally with the other party the expenses
of the third arbitrator and of the arbitration.

F.   The decision in writing of the majority of the arbitrators shall be final
and binding upon both parties. Judgment may be entered upon the final decision
of the arbitrators in any court having jurisdiction. The arbitration shall take
place in Bala Cynwyd, Pennsylvania, unless otherwise mutually agreed between the
Company and the Reinsurer.

G.   This Article shall remain in full force and effect in the event any other
provision of this Contract shall be found invalid or non-binding.

H.   All time limitations stated in this Article may be amended by mutual
consent of the parties, and will be amended automatically to the extent made
necessary by any circumstances beyond the control of the parties.

Page 7



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]



Agency Agreement
If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.
Governing Law
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Pennsylvania exclusive of the rules
with respect to conflicts of law, except as to rules with respect to credit for
reinsurance in which case the applicable rules of all states shall apply.
Confidentiality
The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly, communicate, disclose or divulge to any third
party, any knowledge or information that may be acquired either directly or
indirectly as a result of the inspection of the Company’s books, records and
papers. The restrictions as outlined in this Article shall not apply to
communication or disclosures that the Reinsurer is required to make to its
statutory auditors, retrocessionaires, legal counsel, arbitrators involved in
any arbitration procedures under this Contract or disclosures required upon
subpoena or other dully-issued order of a court or other governmental agency or
regulatory authority.
Severability
If any provision of this Contract should be invalid under applicable laws, the
latter shall control but only to the extent of the conflict without affecting
the remaining provisions of this Contract.
Service of Suit
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities. This
Article is not intended to conflict with or override the parties’ obligations to
arbitrate their disputes in accordance with the Arbitration Article)

  A.   It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of any court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.
    B.   Further, pursuant to any statute of any state, territory or district of
the United States which makes provision therefore, the Reinsurer hereby
designates the party named in its Interests and Liabilities Agreement, or if no
party is named therein, the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his
successor or successors in office, as its true and lawful attorney upon whom may
be served any lawful process in any action, suit or proceeding instituted by or
on behalf of the Company or any beneficiary hereunder arising out of this
Contract.

Page 8



--------------------------------------------------------------------------------



 



(BENFIELD LOGO) [w11543w1154301.gif]



Schedule A
Reinstatement Premium Protection Reinsurance Contract
Effective: June 1, 2005
issued to
Philadelphia Insurance Companies
Bala Cynwyd, Pennsylvania

                                                                               
      Reinsurer’s           Number of                                        
Per           Full           Annual           Annual   Quarterly     Coverage  
Occurrence   Company’s   Reinstate-   Reinsurer’s   Minimum           Deposit  
Deposit Layer   Percent   Limit   Retention   ments   Annual Limit   Premium  
Rate   Premium   Premium  
First
    100 %   $ 5,000,000     $ 5,000,000       1     $ 10,000,000     $ 1,200,000
      0.57062 %   $ 1,500,000     $ 375,000  
Second
    100 %   $ 10,000,000     $ 10,000,000       1     $ 20,000,000     $
1,500,000       0.71327 %   $ 1,875,000     $ 468,750  
Third
    100 %   $ 20,000,000     $ 20,000,000       1     $ 40,000,000     $
1,568,000       0.74561 %   $ 1,960,000     $ 490,000  
Fourth
    100 %   $ 60,000,000     $ 40,000,000       1     $ 120,000,000     $
2,280,000       1.08418 %   $ 2,850,000     $ 712,500  

Page 9